Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-13, 16-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 2003/0056984A1), in view of Homan et al. (2010/0277176A1) and Prakash et al. (U.S. 2017/0160423A1).
Regarding claim 1, Smith et al. disclose a sleeve assembly (see assembly of fig. 4b, 9a), comprising: an outer sleeve (30), wherein the outer sleeve (30) comprises an annulus (space between 30 and 10: see fig. 4b, 9a); a locking mechanism (42, fig. 16) operable to secure the sleeve assembly to a logging tool (10, see fig. 16 and refer to para 0065); 

a plurality of slots (38) disposed circumferentially in the outer sleeve (30, see fig. 4b); and 5a non-conductive insert (paragraphs 0077 and 0084: the slots could be filled with an epoxy-fiberglass) formed in the plurality of slots (38), wherein the non-conductive insert comprises a first composite material that seals the plurality of slots (refer to paragraphs 0077 and 0084. Also see figs. 11, 12b-1, and 14). 
However, Smith et al. fail to teach wherein the plurality of slots are disposed at a plurality of angles with respect to the length of the outer sleeve; wherein the bobbin comprises non-magnetic and non-conductive material, wherein the coil is disposed at an angle offset from a central axis of the bobbin; wherein the portion of the logging tool comprises the bobbin coupled to a tool mandrel. 
Homan et al. teach a downhole electromagnetic logging tool having on its tool body antennas (202, fig. 3B), wherein a plurality of slots (210) may be cut at a plurality of angles (see figs. 3B, 4, and 5) with respect to the length of outer sleeve (208; refer to para 0028 and 0029). The slots allow a portion of electromagnetic wave emanating from antenna (202) to pass through outer sleeve (208; refer to para 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith et al. to have the plurality of 
Smith et al. further discloses the antenna assembly (12) comprising a coil wrapped around a bobbin (110, fig. 15), wherein the coil comprises a plurality of consecutive turns around the bobbin (refer to paragraphs 0087 and 0091). 
However, the combination of Smith et al. and Homan et al. fail to teach wherein the bobbin comprises non-magnetic and non-conductive material, wherein the coil is disposed at an angle offset from a central axis of the bobbin; wherein the portion of the logging tool comprises the bobbin coupled to a tool mandrel. 
Prakash et al. teach an antenna assembly for wellbore logging tools (refer to abstract) wherein a bobbin (306, fig. 3A) comprises non-magnetic and non-conductive material (refer to para 0019), wherein the coil (308) is disposed at an angle (312) offset from a central axis (310) of the bobbin (refer to para 0021); wherein the portion of the logging tool (300) comprises the bobbin (306) coupled to a tool mandrel (304, see fig. 3A and refer to para 0018). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Smith et al. and Homan et al. to include the bobbin comprises non-magnetic and non-conductive material, wherein the coil is disposed at an angle offset from a central axis of the bobbin; wherein the portion of the logging tool comprises the bobbin coupled to a tool mandrel, as taught by Prakash et al. for reducing the complexity in assembling the antenna assembly while also providing mechanical integrity to the antenna. 

Regarding claim 3, the combination of Smith et al., Homan et al., and Prakash et al. teach all the features of this claim as applied to claim 1 above; Smith et al. further disclose a non-conductive inner liner (52, see fig. 9a, 7a, 8a, 10) formed in the annulus of the outer sleeve (30) that adheres to the outer sleeve (30), wherein the non-conductive inner liner comprises a second composite material (refer to paragraph 0070).  
15 Regarding claim 4, the combination of Smith et al., Homan et al., and Prakash et al. teach all the features of this claim as applied to claim 3 above; Smith et al. further disclose the non-conductive inner liner (52) is a sleeve that is circumferentially formed in the annulus (see fig. 9a, 7a, 8a, 10).  
Regarding claim 5 and 12, the combination of Smith et al., Homan et al., and Prakash et al. teach all the features of this claim as applied to claim 3 and 11; Smith et al. further disclose disposing the non-conductive inner insert in the annulus comprises forming a flange that adheres to the non-conductive insert and the outer sleeve (see fig. 11 below).  

    PNG
    media_image1.png
    600
    621
    media_image1.png
    Greyscale

Fig. 11
Regarding claim 8, Smith et al. disclose a method of assembling a sleeve assembly (see fig. 4b, 9a, and refer to abstract and paragraph 0006), comprising: 
disposing a plurality of slots (38) circumferentially in an outer sleeve (30, see fig. 4b); disposing an antenna assembly (12; refer to paragraph 0059) within an annulus (space between 30 and 10, also see fig. 13 and 14 showing antennal 12 in the annulus defined between 30 and 10) defined between a portion of a logging tool (10; the RIT is a logging too used to measure downhole physical quantities, refer to paragraphs 0010. Also, fig. 29 shows RIT 10 in combination with MWD 140) and the outer sleeve (30), wherein the outer sleeve (30) is disposed around the portion of the logging tool (10);
forming a non-conductive insert (paragraphs 0077 and 0084: the slots could be filled with an epoxy-fiberglass) in the outer sleeve (38), wherein the non-conductive 
However, Smith et al. fail to teach wherein the plurality of slots are disposed at a plurality of angles with respect to the length of the outer sleeve.
Homan et al., as previously discussed, teach a downhole electromagnetic logging tool having on its tool body antennas (202, fig. 3B), wherein a plurality of slots (210) may be cut at a plurality of angles (see figs. 3B, 4, and 5) with respect to the length of outer sleeve (208; refer to para 0028 and 0029). The slots allow a portion of electromagnetic wave emanating from antenna (202) to pass through outer sleeve (208; refer to para 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith et al. to have the plurality of slots disposed at a plurality of angles with respect to the length of the outer sleeve, as taught by Homan et al., for efficiently channeling the EM energy passing through the sub to yield better logging results. 
Smith et al. further discloses the antenna assembly (12) comprising a coil wrapped around a bobbin (110, fig. 15), wherein the coil comprises a plurality of consecutive turns around the bobbin (refer to paragraphs 0087 and 0091). 
However, the combination of Smith et al. and Homan et al. fail to teach wherein the bobbin comprises non-magnetic and non-conductive material, wherein the coil is 
Prakash et al. teach an antenna assembly for wellbore logging tools (refer to abstract) wherein a bobbin (306, fig. 3A) comprises non-magnetic and non-conductive material (refer to para 0019), wherein the coil (308) is disposed at an angle (312) offset from a central axis (310) of the bobbin (refer to para 0021); wherein the portion of the logging tool (300) comprises the bobbin (306) coupled to a tool mandrel (304, see fig. 3A and refer to para 0018). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Smith et al. and Homan et al. to include the bobbin comprises non-magnetic and non-conductive material, wherein the coil is disposed at an angle offset from a central axis of the bobbin; wherein the portion of the logging tool comprises the bobbin coupled to a tool mandrel, as taught by Prakash et al. for reducing the complexity in assembling the antenna assembly while also providing mechanical integrity to the antenna. 
Regarding claim 10, the combination of Smith et al., Homan et al., and Prakash et al. teach all the features of this claim as applied to claim 8 above; Smith et al. further disclose disposing the antenna assembly (12) comprises aligning, at least partially, an antenna of the antenna assembly with the slot (38; refer to paragraph 0077).  
Regarding claim 11, the combination of Smith et al., Homan et al., and Prakash et al. teach all the features of this claim as applied to claim 8 above; Smith et al. further disclose disposing a non-conductive inner liner (52, see fig. 9a, 7a, 8a, 10) in the 5annulus of the outer sleeve (30) such that the non-conductive inner liner (52) adheres to 
Regarding claim 13, the combination of Smith et al., Homan et al., and Prakash et al. teach all the features of this claim as applied to claim 11 above; Smith et al. further disclose disposing the non-conductive inner liner (52) in the annulus comprises forming a sleeve circumferentially about the annulus such that the sleeve adheres to the outer sleeve (30) and the non-conductive insert (88, see fig. 10, 11, 14).  
Regarding claims 16, 21, and 23, the combination of Smith et al., Homan et al., and Prakash et al. teach all the features of this claim as applied to claim 8 above; Smith et al. further disclose disposing the slot (38) comprises forming an angled edge slot in the outer sleeve (see fig. 8b, slots 38 are at an angle relative to the longitudinal axis).  
However, Smith et al. fail to teach wherein the angled edge slot comprises an angled edge disposed at an angle from a central axis of the slot.
Homan et al. teach the plurality of slots (210) wherein the angled edge slot (210) comprises an angled edge disposed at an angle from a central axis of the slot (see figs. 3B, 4, and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith et al. to have the angled edge slot comprises an angled edge disposed at an angle from a central axis of the slot, as taught by Homan et al., for efficiently channeling the EM energy passing through the sub to yield better logging results. 
Regarding claim 17, the combination of Smith et al., Homan et al., and Prakash et al. teach all the features of this claim as applied to claim 8 above; Smith et al. further 
Regarding claim 18, Smith et al. disclose a method of logging in a wellbore of a formation (see fig. 2a, 2b and refer to abstract and paragraph 0006, 0115), comprising: disposing a logging tool (10; the RIT is a logging too used to measure downhole physical quantities, refer to paragraphs 0010) in a wellbore (refer to paragraph 0063: the tool may be coupled to a coiled tubing and disposed in a well), wherein the logging tool (10) comprises a sleeve assembly (20, 26 see fig. 2a) disposed around a portion of the logging tool (10); wherein the sleeve assembly comprises a locking mechanism (42, fig. 16) operable to secure the sleeve assembly to a logging tool (10, see fig. 16 and refer to para 0065); 
aligning a coil of an antenna assembly (12) with a plurality of slots (28, see fig. 2b) disposed about an outer sleeve (26) of the sleeve assembly (see fig. 2a), wherein the antenna assembly (12) is disposed around the portion of the logging tool (10) within an annulus between the logging tool (10) and the sleeve assembly (26); 
transmitting a first signal from the antenna (12) through a non-conductive insert (18; epoxy fiberglass) disposed in the plurality of slots (28) to the formation (refer to paragraph 0061), wherein the non-conductive insert comprises a first composite material (epoxy fiberglass); receiving a first return signal associated with the transmitted first signal by the logging tool (refer to paragraph 0115); and logging the first return signal (refer to paragraphs 0115 and 0128).  

Homan et al., as previously discussed, teach a downhole electromagnetic logging tool having on its tool body antennas (202, fig. 3B), wherein a plurality of slots (210) may be cut at a plurality of angles (see figs. 3B, 4, and 5) with respect to the length of outer sleeve (208; refer to para 0028 and 0029). The slots allow a portion of electromagnetic wave emanating from antenna (202) to pass through outer sleeve (208; refer to para 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith et al. to have the plurality of slots disposed at a plurality of angles with respect to the length of the outer sleeve, as taught by Homan et al., for efficiently channeling the EM energy passing through the sub to yield better logging results. 
Smith et al. further discloses the antenna assembly (12) comprising a coil wrapped around a bobbin (110, fig. 15), wherein the coil comprises a plurality of consecutive turns around the bobbin (refer to paragraphs 0087 and 0091). 
However, the combination of Smith et al. and Homan et al. fail to teach wherein the bobbin comprises non-magnetic and non-conductive material, wherein the coil is disposed at an angle offset from a central axis of the bobbin; wherein the portion of the logging tool comprises the bobbin coupled to a tool mandrel. 
Prakash et al. teach an antenna assembly for wellbore logging tools (refer to abstract) wherein a bobbin (306, fig. 3A) comprises non-magnetic and non-conductive material (refer to para 0019), wherein the coil (308) is disposed at an angle (312) offset 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Smith et al. and Homan et al. to include the bobbin comprises non-magnetic and non-conductive material, wherein the coil is disposed at an angle offset from a central axis of the bobbin; wherein the portion of the logging tool comprises the bobbin coupled to a tool mandrel, as taught by Prakash et al. for reducing the complexity in assembling the antenna assembly while also providing mechanical integrity to the antenna. 
Regarding claim 19, the combination of Smith et al., Homan et al., and Prakash et al. teach all the features of this claim as applied to claim 18 above; Smith et al. further disclose transmitting the first signal from the antenna (12) comprises transmitting the first signal through a non-conductive inner liner (20) disposed in an annulus of the outer sleeve (26) that is adhered to the non-conductive insert (18; see fig. 2a), wherein the non-conductive inner liner (20) comprises a second composite material (rubber over molding. Refer to paragraph 0061).  
Regarding claim 22, the combination of Smith et al., Homan et al., and Prakash et al. teach all the features of this claim as applied to claim 19 above; Smith et al. further disclose the non-conductive inner insert (92) comprises a flange that adheres to the non-conductive insert (see fig. 11 above).
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. 2003/0056984A1), in view of Homan et al. (2010/0277176A1)  as applied to claims 1, 8, and 18 above, and further in view of Russell (U.S. 4361188). 
Regarding claims 7, 14, and 20, the combination of Smith et al., Homan et al., and Prakash et al. teach all the features of this claim as applied to claims 1, 8, and 18 above; Smith et al. further disclose the slot (38) comprise a plurality of slots disposed circumferentially about the outer sleeve (30, see fig. 4b).  
However, the combination of Smith et al., Homan et al., and Prakash et al. fail to teach a beveled edge at a top portion and at a bottom portion of each slot. 
Russell disclose a well apparatus comprising a tubular body (302, fig. 7) having a slot (344), wherein the slot has a beveled edge at a top portion and at a bottom portion of the slot (344, see fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Smith et al., Homan et al., Prakash et al., and Russell before him or her, to have substituted the bearing shoulder with a beveled edge at a top portion and at a bottom portion, as taught by Russell, as an obvious design choice or an alternative method for supporting the inert in the slots.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 18 have been considered but are moot because the new ground of rejection does not rely on at least one of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection in view of Prakash et al. (U.S. 2017/0160423A1) above. 

However, the combination of Smith et al. and Homan et al. fail to teach wherein the bobbin comprises non-magnetic and non-conductive material, wherein the coil is disposed at an angle offset from a central axis of the bobbin; wherein the portion of the logging tool comprises the bobbin coupled to a tool mandrel. 
Prakash et al. teach an antenna assembly for wellbore logging tools (refer to abstract) wherein a bobbin (306, fig. 3A) comprises non-magnetic and non-conductive material (refer to para 0019), wherein the coil (308) is disposed at an angle (312) offset from a central axis (310) of the bobbin (refer to para 0021); wherein the portion of the logging tool (300) comprises the bobbin (306) coupled to a tool mandrel (304, see fig. 3A and refer to para 0018). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Smith et al. and Homan et al. to include the bobbin comprises non-magnetic and non-conductive material, wherein the coil is disposed at an angle offset from a central axis of the bobbin; wherein the portion of the logging tool comprises the bobbin coupled to a tool mandrel, as taught by Prakash et al. for reducing the complexity in assembling the antenna assembly while also providing mechanical integrity to the antenna. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             


/Y.A/
09/20/2021